*447Opinión disidente del
Juez Asociado Señor Negrón García.
I
“La justicia es el alma del juez.”(1) La decisión mayori-taria de hoy es injusta y torna en inoperante la cláusula constitucional que confiere a los empleados de las instru-mentalidades públicas, que funcionan como empresas pri-vadas, el derecho a sindicalizarse y a negociar colec-tivamente. Frustra judicialmente “la política pública del Gobierno de Puerto Rico en lo que respecta a las relaciones obrero-patronales[, que] consiste en desarrollar la negocia-ción colectiva como uno de los instrumentos hacia la mayor producción y hacia un más alto nivel de vida (Enfasis suplido.) Nazario v. Tribunal Superior, 98 D.P.R. 846, 851 (1970).
Esta injusticia estriba en concluir que la Corporación del Conservatorio de Música de Puerto Rico no es un “pa-trono” para efectos de las Secs. 17 y 18 de nuestra Carta de Derechos(2) —Art. II de la Constitución, L.P.R.A., Tomo 1— y según la definición del Art. 2 de la Ley de Relaciones del Trabajo de Puerto Rico, 29 L.P.R.A. see. 63(2).
*448Con ese resultado se apartan del enfoque integral esta-blecido en A.A.A. v. Unión Empleados A.A.A., 105 D.P.R. 437 (1976). Allí hicimos un inventario de los criterios(3) de-terminantes para identificar qué es una instrumentalidad del gobierno que funciona como empresa o negocio privado. Como ya dijimos, “[njingún criterio es determinante por sí solo del problema que nos ocupa. Debemos examinar en cada caso la conjunción de factores existentes para a su luz resolver si la agencia * concernida funciona o no como un negocio privado en el sentido constitucional”. Id., pág. 456.
II
La Ley Núm. 77 de 30 de mayo de 1980, según enmen-dada por la Ley Núm. 2 de 31 de julio de 1985 (18 L.P.R.A. secs. 1163c-1163h)(4), creó la “Corporación del Conservato-*449rio de Música de Puerto Rico”. Esta ley tiene como objetivo fomentar las destrezas musicales en la población mediante el ofrecimiento de cursos y la correspondiente concesión de grados académicos. Al presente, se encuentra adscrita a la Corporación de las Artes Musicales creada en 1985. La ley habilitadora confiere al Conservatorio de Música de Puerto Rico (Conservatorio) personalidad jurídica perpetua, capa-cidad para demandar y ser demandada, y poseer y utilizar un sello corporativo. Además, surge claramente que se constituyó como corporación pública separada del Estado. Veamos.
Primero, entre sus aspectos administrativos se destacan que puede administrar su propio sistema de personal, y dispone expresamente que está exenta de la Ley de Personal del Servicio Público de Puerto Rico. Puede adquirir, poseer y disponer de bienes muebles e inmuebles y forma-lizar contratos o convenios. Además, tiene absoluto control de sus propiedades y actividades, incluyendo sus fondos, y mantiene su propio sistema de contabilidad.
Segundo, en el área fiscal posee absoluto control sobre sus fondos. Tiene la capacidad para aceptar préstamos o donaciones, recibir fondos públicos y privados, y gastarlos o invertirlos conforme sus objetivos corporativos. Además, posee la facultad de mantener sus fondos en nombre propio y en cuentas separadas. El hecho de que el Conservatorio carezca de autoridad para emitir bonos y financiar sus ope-raciones no milita contra la determinación de que es una corporación pública, sujeta a negociación colectiva. Aunque la emisión de bonos en el mercado de valores constituye un método eficaz para levantar capital, no es el único disponible. El Conservatorio está facultado para obtener préstamos y así lograr un funcionamiento equivalente.
*450Tercero, el Conservatorio brinda, al igual que el sector privado, servicios de educación superior, pero no viene obli-gado a hacerlo gratuitamente. La única diferencia entre los servicios prestados por las instituciones educativas priva-das y el Conservatorio es que éste los ofrece a un costo nominal. Cobrar tarifas bajas por sus servicios no desnatu-raliza su capacidad como entidad generadora de ingresos. Lo esencial y determinante es “si la agencia tiene o no la capacidad para dedicarse en el futuro a negocios lucrativos o a actividades que tengan por objeto un beneficio pecuniario”. (Énfasis suplido.) A.A.A. v. Unión Empleados A.A.A., supra, pág. 455.
Reafirmamos “[e]l hecho de que debido a tarifas bajas o a otras razones las demandadas generalmente han perdido dinero en sus operaciones, no afecta a la cuestión de si están o no cubiertas por la Ley. Lo importante es si su autoridad o la naturaleza de los servicios por ellas rendidos las capacitan, si así lo desean, a operar en forma comparable a entidades privadas que puedan dedicarse al mismo negocio”. Junta Rel. Trabajo v. Junta del Muelle, 71 D.P.R. 154, 159-160 (1950), reiterado en J.R.T. v. Junta Adm. Muelle Mun. de Ponce, 122 D.P.R. 318, 326-227 (1988).
La mayoría enfatiza que parte sustancial del presu-puesto del Conservatorio proviene de una asignación legislativa. Tampoco es ello determinante, pues hemos visto que posee amplísimos poderes para aumentar sus in-gresos a través de otros renglones, tales como la intensifi-cación de esfuerzos para obtener fondos privados, el arren-damiento de estructuras y la inversión de fondos en el mercado de valores.
HH HH I — I
La opinión mayoritaria hace referencia a unas expresio-nes hechas en U.P.R. v. Asoc. Pur. Profs. Universitarios, 136 D.P.R. 335, 396 (1994), para sostener que el Conserva-*451torio no es “patrono”. Precisamente, en aquella ocasión este Tribunal indicó que era “innecesario, para los fines del caso ante nos, resolver la importante cuestión jurídica de si la U.P.R. es o no un patrono para efectos de la Ley y de la Constitución. Evidentemente, resolver tal asunto podría tener implicaciones serias más allá de los confines de este caso”. íd., pág. 396. Cabe señalar que lo dicho por este Tribunal sobre ese aspecto constituye un obiter dictum, toda vez que expresamente se rechazó analizar esa contro-versia. De ahí que no debe invocarse como fundamento en el caso de autos.
La negociación colectiva no es una experiencia ajena al Conservatorio. Desde 1963 la Junta de Relaciones del Tra-bajo concluyó que éste era un “patrono” bajo el esquema constitucional prevaleciente(5) Sus empleados de oficina están afiliados a la Unión Independiente de Empleados de la Compañía de Fomento Industrial. Hasta el presente ha negociado colectivamente con sus empleados de oficina.
La opinión mayoritaria subestima este importante dato. Argumentan que “[e]n las instancias en que sí hubo nego-ciación colectiva, ocurrió únicamente respecto a los emplea-dos no docentes del Conservatorio. No incluyó a los profe-sores, que son los que están ante nos ahora”. (Enfasis en el original.) Opinión del Tribunal, pág. 441. Con todo respeto, no concebimos cómo el Conservatorio puede ser “patrono” para unos empleados y para otros no. Semejante diferencia en el trato carece al presente de justificación, máxime ante la conclusión de que los profesores “no son ‘empleados ge-renciales ”. íd., pág. 428.
IV
En conclusión, la Corporación del Conservatorio de Mú-sica de Puerto Rico, posee una estructura, unos poderes y *452unas facultades que la asemejan fundamentalmente a una empresa privada. Puede contratar libremente, adquirir y disponer de bienes raíces y “[t]ener absoluto control de sus propiedades y actividades ...” 18 L.P.R.A. sec. 1163d(e). Tiene el control de sus fondos, los puede invertir para cual-quier fin corporativo válido, planifica su presupuesto y ad-ministra su sistema de contabilidad y de personal sin la intervención del Gobierno central.
Forzoso es concluir —como lo hizo la Junta de Relacio-nes del Trabajo de Puerto Rico— que es una instrumenta-lidad pública, y sus empleados, bajo nuestra Constitución, tienen derecho a la sindicación y a la negociación colectiva.
El efecto de la decisión avalada por la mayoría es ne-fasto al movimiento obrero. Trasciende las partes en litigio, con el potencial de, ex parte, alterar los derechos de terceros. Anticipamos que, una vez expire el convenio co-lectivo entre el Conservatorio y la Unión que representa a los empleados de oficina, difícilmente dicha entidad conti-nuará negociando con éstos los términos y las condiciones del empleo.
Al igual que los miembros del claustro de la Universi-dad de Puerto Rico, los derechos constitucionales del pro-fesorado del Conservatorio han entrado en un estado per-manente de “hibernación judicial”.

 Frase de Cánovas del Castillo.


 Respectivamente, disponen:
“Los trabajadores de empresas, negocios y patronos privados y de agencias o instrumentalidades del gobierno que funcionen como empresas o negocios privados tendrán el derecho a organizarse y negociar colectivamente con sus patronos por mediación de representantes de su propia y libre selección para promover su bienestar.”
“A ñn de asegurar el derecho a organizarse y a negociar colectivamente, los trabajadores de empresas, negocios y patronos privados y de agencias o instrumen-talidades del gobierno que funcionen como empresas o negocios privados tendrán, en sus relaciones directas con sus patronos, el derecho a la huelga, a establecer piquetes y a llevar a cabo otras actividades concertadas legales.
“Nada de lo contenido en esta sección menoscabará la facultad de la Asamblea Legislativa de aprobar leyes para casos de grave emergencia cuando estén clara-mente en peligro la salud o la seguridad públicas, o los servicios públicos esenciales.”


 Son:
"... [S]i los empleados de la agencia concernida están cubiertos por la Ley de Personal del Estado Libre Asociado; si los servicios prestados por la agencia, por su naturaleza intrínseca, nunca han sido prestados por la empresa privada; si la agen-cia está capacitada para funcionar como una empresa o negocio privado; si la agencia de hecho funciona como una empresa o negocio privado; el grado de autonomía fiscal de que disfrute la agencia; el grado de autonomía administrativa de que goce; si se cobra o no un precio o tarifas por el servicio rendido (precio que debe ser básicamente equivalente al valor del servicio); si los poderes y facultades concedidos en la ley orgánica de la agencia la asemejan fundamentalmente a una empresa privada; y si la agencia tiene o no la capacidad para dedicarse en el futuro a negocios lucrativos o a actividades que tengan por objeto un beneficio pecuniario. A estos criterios pueden añadirse otros, sin pretender agotar la lista: la estructura en sí de la entidad; la facultad de la agencia para demandar y ser demandada ilimitadamente; el poder de obtener fondos propios en el mercado general de valores a base de su récord econó-mico y sin empeñar el crédito del Estado Libre Asociado; la facultad de adquirir y administrar propiedades sin la intervención del Estado; el punto hasta donde el reconocimiento a los trabajadores de la agencia de los derechos a que se refiere el primer párrafo de la Sec. 18 concuerda o no con el esquema constitucional.
“Ningún criterio es determinante por sí solo del problema que nos ocupa. Debe-mos examinar en cada caso la conjunción de factores existentes para a su luz resolver si la agencia concernida funciona o no como un negocio privado en el sentido constitucional.” A.A.A. v. Unión Empleados A.A.A., 105 D.P.R. 437, 455-456 (1976).


 Subsiguientemente, la Ley Núm. 141 de 9 de agosto del 1995 (18 L.P.R.A. see. 1163c eí seq.) enmendó la Núm. 77 de 30 de mayo de 1980 (18 L.P.R.A. secs. 1163c-1163h) a los fines de conferirle autonomía fiscal y operacional.
Debido a que el caso se originó bajo las disposiciones de la antigua ley, es con-forme a ésta que debemos resolverlo. No es necesario pasar juicio sobre si la conclu-sión mayoritaria puede ser distinta bajo la ley actual. Al así obrar, nos guiamos por *449el principio de justiciabilidad que nos impide emitir opiniones consultivas. Este prin-cipio “[r]ecoge la norma de que no es función de los tribunales ni éstos pueden actuar como asesores o consejeros. ... Intenta evitar que se produzcan decisiones en el vacío, en el abstracto o bajo hipótesis de índole especulativa”. (Enfasis suplido.) Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715, 721 (1980).


 Determinación de la Junta de 11 de diciembre de 1963 (D-333-S).